Citation Nr: 1547757	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A hearing transcript has been associated with the claims file.

In March 2014 and January 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, lay evidence of unemployability due to service-connected bilateral hearing loss has been submitted.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

As noted in the January 2015 remand, the issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for tinnitus has been raised by the record in a November 2014 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the pendency of the appeal, the Veteran's hearing loss manifested as no worse than Level III hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the increased rating issue arises from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  

In this case, the Veteran's claim for service connection for the disability on appeal was received in January 2010.  Thereafter, a letter sent to the Veteran in February 2010 provided the notice required under the VCAA, including of the evidence and information necessary to substantiate his claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thus, because the February 2010 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  As noted above, the Board remanded this case in March 2014 and January 2015, in part, to obtain outstanding private treatment records from Wichita Ear Clinic and Hillside Medical Offices, to specifically include private audiograms from Wichita Ear Clinic conducted in November 2010 and January 2012.  Upon further review of the record, the Board notes that the requested audiogram results were already on file in the Veteran's claims folder.  Pursuant to the Board's January 2015 remand instructions, the AOJ requested that the Veteran provide authorization for it to obtain any outstanding and/or updated records from Wichita Ear Clinic and Hillside Medical Offices.  In a March 2015 statement, the Veteran indicated that treatment records from Wichita Ear Clinic were already on file and requested that the AOJ send his case back to the Board and expedite his appeal.  Thereafter, in May 2015, the Veteran provided authorization to obtain records from Hillside Medical Center, but again indicated that there were no pertinent records available from Wichita Ear Clinic.  In June 2015, the AOJ obtained updated records from Hillside Medical Center.  In light of the foregoing, the Board finds that there has been substantial compliance with its January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his bilateral hearing loss in March 2010 and May 2014.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (providing that a VA medical examiner must, in the context of an audiological examination, fully describe the functional effects caused by a hearing disability in his or her final report).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The Board also finds that the most recent examination report substantially complies with its March 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  In addition, in the remand following the Board hearing, the undersigned gave the Veteran the opportunity to undergo a new VA examination in order to obtain up-to-date audiological information in order to decide his claim.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that his bilateral hearing loss disability is more severe than reflected in his current disability rating.  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Factual Background

The Veteran reported that he has difficulty hearing and understanding conversations.  At the February 2012 hearing, the Veteran testified that he has difficulty hearing when there is background noise and that he has trouble hearing conversations unless he is close to someone to read their lips.

The Veteran underwent a VA examination in March 2010.  The resulting examination report shows puretone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
5
50
60
75
LEFT
10
50
65
75

The puretone threshold average was 48 decibels in the right ear and 50 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  The above audiological findings translate to a Level III hearing acuity for the right ear and a Level II hearing acuity for the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran underwent a VA examination in May 2014.  The resulting examination report shows puretone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
5
55
60
70
LEFT
15
55
70
70

The puretone threshold average was 48 decibels in the right ear and 53 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The above audiological findings translate to a Level I hearing acuity for the right ear and a Level II hearing acuity for the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

In addition to the VA audiological examinations discussed above, there are additional VA and non-VA audiological examination results of record.  Of record are November 2010 and January 2012 private audiometric test results from Wichita Ear Clinic and March 2012 and July 2013 audiological examination results from the Wichita VA Medical Center (VAMC).  As noted above, an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC). 38 C.F.R. § 4.85(a) (2015).  The private audiometric test results contain a section labeled "discrimination scores," but it is not noted whether the Maryland CNC test was used.  Similarly, the VAMC test results contain a section labeled "speech recognition ability," but it is not noted whether the Maryland CNC test was used.  The Board acknowledges the Court's ruling in Savage v. Shinseki, 24 Vet. App. 259 (2011), where it was determined that it was error for the Board not to seek clarification (or to explain why clarification was not needed) regarding private audiological examinations as to whether the Maryland CNC test was used.  In this case, however, as will be detailed below, the results of the November 2010 and January 2012 private audiometric tests and the March 2012 and July 2013 VAMC audiological examinations, even conceding for purposes of this opinion that the Maryland CNC test was used, do not result in a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability and therefore remand for further clarification is not required. 

The November 2010 Wichita Ear Clinic examination report shows puretone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
10
45
60
65
LEFT
15
45
60
65

The puretone threshold average was 45 decibels in the right ear and 46 decibels in the left ear.  Speech discrimination was 92 percent in the right ear and 92 percent in the left ear.  The above audiological findings translate to a Level I hearing acuity for the right ear and a Level I hearing acuity for the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The January 2012 Wichita Ear Clinic examination report shows puretone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
10
50
55
65
LEFT
15
50
65
65

The puretone threshold average was 45 decibels in the right ear and 49 decibels in the left ear.  Speech discrimination was 88 percent in the right ear and 84 percent in the left ear.  The above audiological findings translate to a Level II hearing acuity for the right ear and a Level II hearing acuity for the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The March 2012 Wichita VAMC examination report shows puretone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
55
60
70
LEFT
20
55
70
70

The puretone threshold average was 50 decibels in the right ear and 54 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 88 percent in the left ear.  The above audiological findings translate to a Level II hearing acuity for the right ear and a Level II hearing acuity for the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The July 2013 Wichita VAMC examination report shows puretone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
60
65
70
LEFT
25
60
70
70

The puretone threshold average was 53 decibels in the right ear and 56 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 92 percent in the left ear.  The above audiological findings translate to a Level II hearing acuity for the right ear and a Level I hearing acuity for the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Analysis

Based on the evidence above, the Board finds that the audiometric testing fails to reflect that the Veteran's current bilateral hearing loss disability meets the criteria to warrant a compensable rating at any time during the appeal period.  

The Board acknowledges the Veteran's assertion that his hearing loss warrants a compensable rating because he believes his hearing loss is getting worse.  In this case, the Veteran's assertion that he has trouble hearing is corroborated by the results of his audiogram testing with levels of twenty and over.  The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, the Veteran is not competent to state what the appropriate disability rating he should receive for his hearing impairment is, as this is determined via objective, audiometric evaluation.  

The Board relies on the competent evidence concerning the nature and extent of the Veteran's hearing impairment (to include audiometric evaluations) which has been provided by medical personnel who examined him during the current appeal and who have rendered pertinent observations in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and are therefore found to be more probative.  Thus, without medical evidence of bilateral hearing loss which merits a higher evaluation, the Veteran's condition is properly rated as noncompensable.  Additionally, the special rating considerations under 38 C.F.R. § 4.86 are not applicable.  In this case, the Veteran's symptomatology does not meet the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260, 4.85 4.124a, Diagnostic Code 6100 (2015); see also Fenderson, supra.

Accordingly, based on the Veteran's audiological examinations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for bilateral hearing loss.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending speech with background noise.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, including difficulty hearing in the presence of environmental noise.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

REMAND

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's wife submitted a statement indicating that the Veteran retired from his job as a nurse early because he could not hear what the doctors were saying.  See May 2014 Statement in Support of Claim.  Additionally, in a July 2014 statement to his Senator, the Veteran indicated that his hearing loss affected his ability to do his job as a registered nurse.  The Board thus finds that the lay evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected bilateral hearing loss disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, adjudicate a claim of TDIU in light of all of the evidence of record.  If TDIU is denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


